DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

1 of 16

 

BIG TECH GREAT RESET MILITARY CHINA

BUSINESS UFO /UAP SUBSCRIBE ABOUT

Home > Military Technology > DARPA to‘e: © Oct. 30, 2020 at 3:36 pm

MILITARY TECHNOLOGY SOCIAL MEDIA

DARPA to ‘exploit
social media,
messaging & blog
data’ to track
geopolitical
influence
campaigns

if abused, the data
exploitation could end up
serving geopolitical influences
in its own right: perspective

@ Tim Hinchliffe © 4monthsago © nocomment ® darpa ,
geopolitics , military technology , pentagon , perspective ,

social media monitoring

Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 1 of 16 PagelD 684

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

GOV & POLICY TECH

4 POPULAR © RECENT

Bette
Anno!
Launc
Of
New
Yoga
APP,
Addir
To Its
Expar
Portfe
Of
Health
And
Fitnes
Apps
© 3
years
ago

 

From
bad
to
good:
Chan
the
lives
of
the

 

 

EXHIBIT 20

 

forme .
incarc

 

 

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 2 of 16 PagelD 685
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

throu:
entre}

©3
years
ago

A
$2001
partn:
for
the
invoic
financ
indus
in
Latin
Amer

i 6.35K ©2

VIEWS years

f y¥y GP intiwseu & =

  

Artific
Intelli:

The power to monitor, track, and potentially quash online

 

campaigns before they become popular is getting a whole — Tastin

lot easier. Interr
annot

With the goal of detecting geopolitical influence new

Al
campaigns while they are still evolving, DARPA is looking ealiiti

to exploit data from social media, messaging, online blogs, for

and digital news sources with a new research program. tet
auton
and

next-
Agency (DARPA) held an invite-only proposers day on gener

And today, the Defense Advanced Research Projects

Zoom to go over its new INfluence Campaign Awareness digita

and Sensemaking (INCAS) program. al
© 2
years
ago

 

TECH AND SOCIETY

 

2 of 16 3/8/21, 10:05 PM
DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

3 of 16

 

The INCAS research program is aimed at detecting,
categorizing, and tracking online geopolitical influence
campaigns, including those that fly under the radar of
most analysts, while simultaneously looking to reduce the
influence of cognitive biases, such as confirmation bias, in
the process.

To achieve its goals, “INCAS will exploit primarily
publicly-available data sources including multilingual,
multi-platform social media (e.g. blogs, tweets,
messaging), online news sources, and online reference
data sources,” according to the INCAS special notice.

If ever politicized, this type of DARPA-funded research
could end up becoming its own antithesis — a geopolitical
influence campaign in its own right.

DARPA has been funding research into monitoring social
media and online news sources for a long time now, and
big tech companies like Google, Twitter, and Facebook
openly embrace this tactic with every type of coordinated
inauthentic behavior removal update they give.

Back in 2011, DARPA launched the Social Media in
Strategic Communication (SMISC) program “to help
identify misinformation or deception campaigns and
counter them with truthful information” on social media.

Sound familiar with what’s happening on social media
news feeds today?

 

Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 3 of 16 PagelD 686

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

E-mail

Firstname

Lastname

 

Peete

Are Fully
Autonomous
Vehicles Fast
Approaching?

In July 2020, speaking
via video at the World
Artificial Intelligence
Conference in
Shanghai, Elon Musk
stated that/...]

 

00:00 00:00

QO. Search Episode «a

3/8/21, 10:05 PM
DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

4 of 16

Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 4 of 16 PagelD 687

 

“~% ot aradiel «tant ©; "y my
GMpPaigns WIT g cs
a hen ok ! ~ A TODA
iz ntider ere” A ORES if,
conyjidence UANPA

While DARPA serves to advance the capabilities of the
US military, the technology developed often has a way of
breaking-in to the private sector somewhere down the
road.

For example, “DARPA-funded research [...] has led to the
development of both military and commercial
technologies, such as precision guided missiles, stealth,
the internet, and personal electronics,” according to a
March 17, 2020 Congressional Research Service

Overview report.

 

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Are Fully
Autonomous
Vehicles Fast
Approaching?
MARCH 2, 2021

- Sam Brake Guia

The Silk Road
(Psychology After
Dark)

FEBRUARY 23, 2021
: Sam Brake Guia

How To Unlock Your
Creativity With Fun-
Based
Neuroscience
Techniques
FEBRUARY 16, 2021

- Sam Brake Guia

How To Retain More
Information,
Improve Recall &
Learn A New
Language

FEBRUARY 9, 2021

+ Sam Brake Guia

Bitcoin FOMO: How
Our Psychology
Drives The Price Of
Bitcoin

FEBRUARY 2, 2021

: Sam Brake Guia

Changing The
‘Chatter' Of Our

Inner Voice From
Destructive To A

3/8/21, 10:05 PM
DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

Curtis Hougland

Recently, it was reported that DARPA-incubated tech —
which was originally developed for combating ISIS
propaganda — was overtly politicized by a Political Action
Committee (PAC) founded by an ex-DARPA contractor to
target and monitor the president of the United States,
although DARPA said the claim was misleading.

Back in May, the Washington Post reported that the
Defeat Disinfo PAC, founded by Curtis Hougland, was
“using open-source technology initially incubated with
funding from DARPA,’ and that it was “in service of a
domestic political goal — to combat online efforts to
promote President Trump's handling of

the coronavirus pandemic.’

Following publication of Washington Post story that was
later picked up by FOX News, DARPA issued a statement
on Twitter saying that “Hougland’s claim DARPA funded
the tech at the heart of his political work is grossly
misleading,” and that the agency was “apolitical.”

Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 5 of 16 PagelD 688

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Productive

JANUARY 26, 2021
- Sam Brake Guia

Social Media and
our Psychology
(Don't Worry, We'll
Talk It Out)
JANUARY 19, 2021

+ Sam Brake Guia

Brain Plasticity:
How Technology,
Environments, and
Language Change
Our Brains
JANUARY 12, 2021

- Sam Brake Guia

Software That
Predicts Employee
Burnout Through
Language

JANUARY 5, 2021

* Sam Brake Guia

Brains Byte Back:
The Best of 2020

DECEMBER 29, 2020

+ Sam Brake Guia

 

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 6 of 16 PagelD 689
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Gregg Re @gregg_re - May 4, 2020 we
Dems deploying DARPA-funded
information warfare Al-driven tool to
target pro-Trump accounts fxn.ws
{2z3bpdN #FoxNews

~ Dems deploying DARPA-funded Al-d...

~ An anti-Trump Democratic-aligned

- political action committee advised by...
& foxnews.com

DARPA@®
@DARPA

Hougland's claim DARPA funded the
tech at the heart of his political work is
grossly misleading. He advised briefly
on ways to counter ISIS online. He was
not consulted to design Al or analysis
tools, nor certainly anything remotely
political. DARPA is strictly apolitical.

1:25 PM - May 4, 2020 @
CO 46 © 75 S& Copy link to Tweet

Additionally, a DARPA spokesperson told FOX News,
“Unequivocally, DARPA funding did not help advance the
technology with which Hougland now works any more
than does his use of other agency technologies like the
internet or mobile phone”

The narrative remains; however, that “Hougland had
received funding from DARPA [...] to assist in the a

6 of 16 3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 7 of 16 PagelD 690

DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

propaganda fight against ISIS, which had developed a
small but sophisticated content machine that exploited

social networks to amplify its vision,’ according to Vanity

Fair.

Hougland would later found an Al startup called Main

Street One, along with a Political Action Committee that

leveraged his own startup’s technology in a way that

appears to be very similar to what he allegedly saw at

DARPA.

His startup, Main Street One, aims “to win narratives

online for campaigns, causes, and companies,” according

to a section of its mission statement.

focused on detecting

misinformation or bot
activity” — DARPA

“INCAS is not specifically

Now, DARPA is set to launch the INCAS program, which
“will develop techniques and tools that enable analysts to
detect, characterize, and track geopolitical influence

campaigns with quantified confidence”

using automated influence detection across social media,

digital media, and other online data sources.

If DARPA's INCAS program is successful in achieving its

goals, the technology it develops would have the power to

detect influence campaigns that are often overlooked by

analysts because they get so little traffic.

DARPA says that these “low and slow’ campaigns are

hard to detect early as their message volume may be

beneath platform trending thresholds.”

The research program “is not specifically focused on

detecting misinformation or bot activity, as influence

7 of 16

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 8 of 16 PagelD 691

DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

campaigns may exploit a variety of

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

tactics and true information, but should be able to exploit

such signals from extant capabilities to aid in detecting

influence messaging,’ according to the special notice.

Theoretically, DARPA’s INCAS program could create
technology that would allow analysts to detect and take

action against online movements before they get a

chance to grow.

Whether online campaigns be nefarious or benign, the

power to monitor, track, and quash them before they gain

popularity is getting a whole lot easier.

Facebook's Portal born out of
Pentagon-inspired Building 8

 

Facebook has a new
hardware product
called Portal, a video
sharing device which
has Amazon's voice

assistant Alexa built-

in, and it is the first physical product released
from Building 8. The breach of 50 million

Facebook user accounts and a loss of $11 billion
didn’t stop Facebook CEO Mark Zuckerberg from
today launching the presale ... Continue reading

8 of 16

3/8/21, 10:05 PM
DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

9 of 16

 

DARPA looks to predict future
real-world events with Al

DARPA is looking for Al projects that can
understand what’s going on in the world and then
use that understanding to predict the future. The
Defense Advanced Research Projects Agency
(DARPA) seeks to create a schema-based Al
capability to enable contextual and temporal
reasoning about complex real-world events in
order to generate actionable understanding of
these events ... Continue reading

 

The Sociable 0

Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 9 of 16 PagelID 692

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 10 of 16 PagelD 693
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

 

CIA ‘Siren Servers’ can predict
social uprisings 3-5 days in
advance

The CIA claims to be able to predict social unrest
days before it happens thanks to powerful super
computers dubbed Siren Servers by the father of
Virtual Reality, Jaron Lanier. CIA Deputy Director
for Digital Innovation Andrew Hallman announced
that the agency has beefed-up its “anticipatory
intelligence” through the use of deep learning
and machine ... Continue reading

S The Sociable 48

10 of 16 3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 11 of 16 PagelD 694

DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

11 of 16

 

Govt Geopolitical Forecasting
Challenge offers $250K to
predict the future

How many missile test events will North Korea
conduct in August 2019? Will there be a locally-
transmitted case of the Zika virus in Brazil in July
2019? These are just a couple of the hundreds of
sample questions that the Intelligence Advanced
Research Projects Activity (IARPA) has for its
Geopolitical Forecasting Challenge (GFC) 2.

“Who controls ... Continue reading

“= The Sociable 2

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 12 of 16 PagelD 695
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

 

Intel agency awards contract to
company that harvests social
media text, data

IARPA awards a research contract for extracting
data from text to Raytheon BBN, which harvests
the text of social media postings and other data.
“An opportunity to develop better methods to
extract complex semantic information from
documents” The Intelligence Advanced Research
Projects Activity (IARPA) has awarded contracts
for its Better Extraction from Text Towards
Enhanced Retrieval ... Continue reading

The Sociable 0

Tags: darpa geopolitics military technology

pentagon perspective social media monitoring

SHARE ON FACEBOOK

W SHAREON TWITTER

12 of 16 3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 13 of 16 PagelD 696
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Tim Hinchliffe

Tim Hinchliffe is the editor of The
Sociable. His passions include writing

 

about how technology impacts society
and the parallels between Artificial
Intelligence and Mythology. Previously,
he was a reporter for the Ghanaian
Chronicle in West Africa and an editor at
Colombia Reports in South America.
tim@sociable.co

13 of 16

% vw in ©
Human API raises ‘Twitter is
$20M so you can sabotaging public
share your health discourse
data with regarding

institutions you
trust, spurring
innovation

YOU MIGHT ALSO LIKE

 

important national
and homeland
security issues’:

DHS acting
secretary

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 14 of 16 PagelD 697

DARPA to Exploit Social Media, Messaging & Blog Data to Track ...

14 of 16

 

passengers’: A4A
president testifies

© TimHinchliffe © 4days

ago

   

algorithms for
economic &
geopolitical clout

© TimHinchliffe © 2weeks

ago

“ — = = |
sj MILITARY TECHNOLOGY H
—— a

 

ultrasound devices
for direct use on
the battlefield

© TimHinchliffe © 1month

ago

    
 
 

" behavioral d

GOVERNMENT AND POLICY

ed t

 

we now build cars’:
Eric Schmidt tells
lawmakers

© TimHinchliffe © 2weeks

ago

VV VENINIVICING AN CLI

© TECHNOLOGY

 

to stage supply
chain attack
simulation

© TimHinchliffe © 4weeks

ago

GOVERNMENTAND POLICY |

   

 

ata for
alternative credit
scoring

 

© TimHinchliffe © 2

months ago

      

https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 15 of 16 PagelD 698
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

 

Coc IABI E POPULAR POSTS RECENT POSTS

ha? i le 22 Ae
BetterMe Major Airlines Looking To
pallies oF ‘Make Digital Health Passports
New Yoga Workable & Easy On
App, Passengers’: A4A President
ee th Testifies March 4, 2021
Expanding
Baieaci CORO Gold Payment App Now
Fitness Fully Operational In Over Half
Apps Of U.S. States: Democratizing

© 3years ago

From bad
to good:
Changing
the lives of
the
formerly
incarceratec
through
entreprenet

 

© 3 years ago

A$200M
partnership
for the
invoice
financing
industry in
Latin
America

 

© 2 years ago

Access To Sound Money Amid
Economic Uncertainty March 2,
2021

Jobs @ Espacio Media Incubator
2018 Espacio Media Incubator,
All Rights Reserved

f v

3/8/21, 10:05 PM
Case 2:20-cv-00955-JLB-NPM Document 58-20 Filed 03/29/21 Page 16 of 16 PagelD 699
DARPA to Exploit Social Media, Messaging & Blog Data to Track ... https://sociable.co/social-media/darpa-to-exploit-social-media-messa...

Copyright © 2017

16 of 16 3/8/21, 10:05 PM
